Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 20, 2018

                                       No. 04-18-00731-CV

                  IN THE INTEREST OF A.E. AND G.K.R., CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 17-0827-CV
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating the appellant’s parental
rights. The appellant’s brief was originally due to be filed on November 13, 2018.

        On November 11, 2018, appellant filed a motion requesting an extension of time to file
the brief pending the filing of a supplemental reporter’s record containing the trial exhibits. On
November 13, 2018, the supplemental reporter’s record was filed. By order dated November 15,
2018, appellant’s request for an extension of time was granted, extending the deadline to
November 26, 2018.

        On November 17, 2018, appellant filed a second motion requesting an additional three-
day extension of time to file her brief. The motion is GRANTED. Appellant’s brief must be
filed no later than November 29, 2018. FURTHER REQUESTS FOR EXTENSIONS OF
TIME ARE DISFAVORED.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court